DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of CLAIMS 1-8, 12-14, and 16 in the reply filed on 12 July 2022 
is acknowledged.  Claims 9011, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-076567 was received on 27 May 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 April 2021 have been considered by the examiner.

Drawings
The drawings filed on 20 April 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is a duplicate of Claim 13 with each of them depending from Claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US PGPub 2017/0113476 A1), hereinafter Hara.
With regard to Claim 1, Hara discloses a recording apparatus comprising:
a medium contact section that is rotatably provided and comes into contact with a medium (Figs. 1, 5; transport belt 51) ;
a cleaning section that cleans the medium contact section (Fig. 7; belt cleaning section 100);
a support section that supports one of the medium contact section and the cleaning section (Figs. 1, 7;  base frame 92; Fig. 5);
a movement section (rollers 98; ¶0084; Figs. 5-7) that moves the support section between a cleaning position at which the cleaning section cleans the medium contact section (Fig. 7) and a retreat position at which the cleaning section and the medium contact section are separated from each other (Fig. 6); and
a driving section (¶0080; control section/CPU) that is configured to perform switching between driving of the medium contact section (¶0084; belt 51 rotating in circuit while cleaning unit 90 cleans the transport belt 51) and driving of the movement section (Figs. 6-7; ¶0084, after belt 51 moves to retreat position TP, cleaning unit 90 moves in a sliding manner from RCP to BCP as a result of rotation of the rollers 98), wherein the driving section rotates the medium contact section when the support section is positioned at the cleaning position (Fig. 7; ¶0077, ¶0084).

With regard to Claim 12, Hara further discloses a medium detection section that detects whether a failure of transport of the medium occurs (¶0082); and
a control section that controls a switching operation of the driving section (¶0082, when transport belt staining detected, cleaning operation is performed), wherein the control section controls the switching performed by the driving section to cause the cleaning section to clean the medium contact section when the medium detection section detects the failure of the transport of the medium (¶0082-0084).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Kobayashi et al. (US 5,225,853), hereinafter Kobayashi.
With regard to Claim 13, Hara does not explicitly disclose a recording section that performs recording on the medium by using an ink supplied from an ink tank; and a time point detection section that detects at least one target time point selected from a time point at which a power supply of the apparatus is turned on or off, a time point at which the ink tank is replaced, and a time point at which the recording on the medium ends, wherein the control section operates the driving section to cause the cleaning section to clean the medium contact section when the time point detection section detects the target time point.
The secondary reference of Kobayashi discloses a recording section that performs recording on the medium by using an ink supplied from an ink tank (Fig. 2; Col. 4, Lines 31-41); and
a time point detection section that detects at least one target time point selected from a time point at which a power supply of the apparatus is turned on or off, a time point at which the ink tank is replaced, and a time point at which the recording on the medium ends (Col. 13, Lines 17-41, when sensor detects last recording paper, conveying belt stops and cleaning sequence initiated, S202; Fig. 16),
wherein the control section operates the driving section to cause the cleaning section to clean the medium contact section when the time point detection section detects the target time point (Col. 13, Lines 17-64, when sensor detects last recording paper, conveying belt stops and cleaning sequence initiated, S202; Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cleaning operation after recording on the medium ends of Kobayashi, with the recording apparatus of Hara, in order to have a highly effective belt cleaning function, as taught by Kobayashi (Col. 2, Lines 20-23).

With regard to Claim 14, Hara does not explicitly disclose a recording section that performs recording on the medium by using an ink supplied from an ink tank; and a time point detection section that detects at least one target time point selected from a time point at which a power supply of the apparatus is turned on or off, a time point at which the ink tank is replaced, and a time point at which the recording on the medium ends, wherein the control section operates the driving section to cause the cleaning section to clean the medium contact section when the time point detection section detects the target time point.
The secondary reference of Kobayashi discloses a recording section that performs recording on the medium by using an ink supplied from an ink tank (Fig. 2; Col. 4, Lines 31-41); and
a time point detection section that detects at least one target time point selected from a time point at which a power supply of the apparatus is turned on or off, a time point at which the ink tank is replaced, and a time point at which the recording on the medium ends (Col. 13, Lines 17-41, when sensor detects last recording paper, conveying belt stops and cleaning sequence initiated, S202; Fig. 16),
wherein the control section operates the driving section to cause the cleaning section to clean the medium contact section when the time point detection section detects the target time point (Col. 13, Lines 17-64, when sensor detects last recording paper, conveying belt stops and cleaning sequence initiated, S202; Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cleaning operation after recording on the medium ends of Kobayashi, with the recording apparatus of Hara, in order to have a highly effective belt cleaning function, as taught by Kobayashi (Col. 2, Lines 20-23).

With regard to Claim 16, this claim is a duplicate of Claim 13 and as such is rejected for the same reasoning as Claim 13.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 2 is that applicants claimed invention includes a recording apparatus wherein the support section supports the medium contact section.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 3-8 are allowable because they depend from Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853